Appeal from an order of the Supreme Court, Bronx County (George Postel, Judicial Hearing Officer), entered October 2, 1986, which denied defendant-appellant’s motion to reargue a decision of August 19, 1986, and to compel plaintiff-respondent to join in executing a proposed contract of sale of certain jointly owned property, is dismissed as taken from a nonappealable paper, without costs.
The order appealed from is a denial of defendant Jo Ann Silverstein’s motion for reargument, denominated as one for reconsideration, of a prior order of Judicial Hearing Officer Postel, which denied her request to compel the sale to her of certain property jointly owned by the parties. We are unable to address the merits of this matter, since no appeal lies from an order denying a motion for reargument. Additionally, because no new facts were presented on this motion which were unavailable to defendant at the time of the original motion, the order cannot be deemed a denial of a motion for renewal, from which an appeal may lie. (See, Foley v Roche, 68 AD2d 558, 568.) Accordingly, the appeal must be dismissed. Concur—Murphy, P. J., Kupferman, Carro, Wallach and Smith, JJ.